Citation Nr: 9929577	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-25 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim on 
appeal.  The veteran, who had active service from September 
1943 to September 1955, appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

In the August 1997 VA-Form 646, the issue of entitlement to 
service connection for ventricular hypertrophy was raised.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  A rating decision in December 1979 denied service 
connection for calcific abdominal aorta atheriosclerosis 
[sic] with bulging abdominal aneurysm.  

2.  Evidence submitted since the December 1979 rating 
decision, including medical evidence that the veteran's claim 
plausible, is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Arteriosclerotic heart disease was not present in 
service, or within one year after separation from service, 
nor was arteriosclerotic heart disease caused by service-
connected atrial fibrillation.


CONCLUSIONS OF LAW

1.  The December 1979 RO decision which denied the veteran's 
claim for service connection for calcific abdominal aorta 
atheriosclerosis (sic) with bulging abdominal aneurysm is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1998).

2.  New and material evidence to reopen the claim of service 
connection for arteriosclerotic heart disease has been 
submitted, and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran's claim of service connection for 
arteriosclerotic heart disease is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service or by a service-connected disability, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that atherosclerotic heart disease was 
either incurred in service directly, or in the alternative, 
is secondary to service-connected atrial fibrillation.  

Service connection for calcific abdominal aorta 
atheriosclerosis (sic) with bulging abdominal aneurysm was 
denied by the RO in December 1979.  The RO found that there 
was no current evidence of arteriosclerotic heart disease.  
In that same decision, the RO granted service connection for 
auricular fibrillation.  The veteran did not file a timely 
substantive appeal and the RO's decision became final.  See 
38 U.S.C.A. § 7105(b)(1)(c); 38 C.F.R. §§ 20.302, 20.1103; 
Person v. Brown 5 Vet. App. 449, 450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, VA must 
reopen a previously denied claim.  See Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Since the 1979 final rating decision, the veteran has 
submitted new and material evidence sufficient to reopen his 
claim.  This evidence consists of, in pertinent part, current 
medical evidence of arteriosclerotic heart disease, and 
correspondence from a private physician, Adelto Adan, M.D., 
dated in September 1995, who opined that it was "possible" 
that arteriosclerosis began in service.  

The Board notes that in its February 1996 decision, the RO 
treated the claim as an original claim rather than as a claim 
to reopen based on new and material evidence.  While the 
Board finds that a prior final decision denying service 
connection for arteriosclerotic heart disease has been 
rendered, the Board finds further that the RO's failure to 
adjudicate the issue of new and material evidence to 
constitute harmless error, since the practical result remains 
the same; the Board, having reopened the veteran's claim, 
shall adjudicate it on a de novo basis, as did the RO.

Furthermore, the Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), based on the Dr. Adan's opinion that 
arteriosclerosis began in service.  See Murphy v. Derwinski 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be established for certain 
chronic diseases, including arteriosclerosis, if manifested 
to a compensable degree within the applicable presumptive 
period (one year).  38 U.S.C.A. §§ 1101, 1110, 1112.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The veteran's service medical records are unavailable, except 
for a medical examination report dated in February 1951.  In 
such a case, VA's duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993).

The medical evidence indicates that the veteran was first 
treated for auricular fibrillation by his private physician 
when on furlough from Korea in 1954.  Arteriosclerotic heart 
disease was first diagnosed in August 1974.  In October 1983, 
the veteran underwent an aneurysmectomy.  In December 1993 he 
underwent coronary artery bypass graft surgery.  The veteran 
currently has Class II angina and symptom limitations.

In correspondence dated in September 1995, Dr. Adan, who has 
been treating the veteran since 1983, opined that "it is 
possible that" arteriosclerosis began in service.  In 
subsequent correspondence dated in April 1997, Dr. Adan 
stated that he could not be specific about the cause of the 
veteran's arteriosclerosis, and that his earlier opinion was 
based on attending medical lectures where the prevalence of 
arteriosclerosis in soldiers in their 20's and 30's, and who 
were killed in combat, was discussed. 

In September 1994, the veteran was given a VA examination.  
The examiner was asked to provide an opinion on whether a 
causal connection existed between atrial fibrillation and 
arteriosclerotic heart disease.  The examiner opined that it 
was "unlikely" that atherosclerotic heart disease was 
solely caused by military service.  In an addendum report, 
the same VA examiner, in July 1995, stated that, due to the 
fact that there was no evidence of coronary artery disease in 
service, and that the earliest evidence of atherosclerotic 
heart disease was not until 38 years after separation from 
service, "I do not feel that [the veteran's] atherosclerotic 
heart disease was caused by military service."  

The veteran was given another VA examination in May 1998.  
The examiner was asked to provide an opinion on whether 
atrial fibrillation caused or aggravated atherosclerotic 
heart disease.  The examiner opined that "there is no reason 
to suspect that coronary artery disease was caused by the 
atrial fibrillation."  The examiner further opined that 
"there is no reason to suspect that atrial fibrillation has 
aggravated his coronary artery disease."  The examiner also 
stated, however, that "in my opinion, it is as likely as not 
that his atrial fibrillation is 'idiopathic' or 'lone,' both 
denoting that there is no association with any other cardiac 
disorder."  The veteran argued that this statement is 
ambiguous and allows for the conclusion that it is also as 
likely as not that there is an association between atrial 
fibrillation and coronary artery disease.

In order to address the complex medical issues in this case, 
the Board requested the opinion of a medical expert.  In 
March 1999, the Board requested the medical expert to review 
the medical record and to offer an opinion on whether it is 
at least as likely as not that the atrial fibrillation noted 
in service represented underlying arteriosclerotic heart 
disease.  The Board further requested the medical expert to 
opine when arteriosclerotic heart disease had its onset.  

The medical expert's response was received in May 1999.  His 
opinion was that the veteran's "intermittent short episodes 
of atrial fibrillation are extremely unlikely to have caused 
or promoted [his] coronary artery disease . . . since atrial 
fibrillation is simply not a known cause of coronary artery 
disease."  The expert noted that "it was four decades after 
the patient's initial presentation for atrial fibrillation 
that coronary artery disease was demonstrated."  The expert 
concluded "it is extremely unlikely that that atrial 
fibrillation noted in 1953 was a manifestation of underlying 
coronary disease," and further, that "it is highly unlikely 
that coronary artery disease . . . was present at the time of 
the patient's military service." 

Following a careful review of all the evidence in this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection.  The only 
medical opinion that arteriosclerosis was incurred in service 
comes from Dr. Adan.  The Board notes, however, that Dr. Adan 
does not provide a rationale for this opinion that is based 
on this veteran's medical history.  Instead, he refers to 
studies that have shown evidence of arteriosclerosis in the 
bodies of combat soldiers who died in their 20's and 30's.  
The Board finds that it is speculative to conclude that the 
veteran had arteriosclerosis in service by extrapolating from 
the prevalence of the disorder in other veterans while in 
service.  In addition, the Board finds that the opinions from 
the VA examiner, in July 1995, and the medical expert, in May 
1999, who both concluded that arteriosclerosis, first 
diagnosed decades after service, was not incurred in service, 
to be more probative than Dr. Adan's speculative opinion to 
the contrary.  Accordingly, the Board finds that the 
preponderance of the evidence indicates that arteriosclerosis 
was not incurred in service.

In addition, the Board finds that the preponderance of the 
evidence indicates that service-connected atrial fibrillation 
did not cause or aggravate arteriosclerotic heart disease, 
nor was the atrial fibrillation noted in service an early 
manifestation of arteriosclerotic heart disease.  The Board 
notes that the record contains no medical opinion supporting 
such a link between these disorders, while opinions from the 
VA examiners and the medical expert indicate that atrial 
fibrillation did not cause arteriosclerotic heart disease and 
that atrial fibrillation noted in service was not a 
manifestation of underlying coronary disease.  

In view of these findings, the veteran's claim for service 
connection for arteriosclerotic heart disease is denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arteriosclerotic heart disease is 
denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

